Citation Nr: 9922791	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  98-14 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for post-traumatic 
stress disorder.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for residuals of dental 
trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
January 1995 and had service in the Persian Gulf from 
December 1990 to May 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

In her claim received in December 1996, the veteran also 
raised the issue of entitlement to service connection for 
"residuals of Desert Storm, Persian Gulf Syndrome."  This 
issue has not been addressed by the RO and is referred to the 
RO for action deemed appropriate.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.  

2.  The veteran's depression has been linked by competent 
evidence to her active duty service.  

3.  The veteran did not participate in combat and has not 
presented evidence that objectively confirms the occurrence 
of her claimed service stressors on which the current 
diagnosis of post-traumatic stress disorder is based.  

4.  Sinusitis was not shown to be present until more than a 
year and a half following the veteran's separation from 
active military service, and any current sinusitis is not 
shown to be related to service.  

5.  The claim of entitlement to service connection for 
residuals of dental trauma is not plausible.  


CONCLUSIONS OF LAW

1.  Depression was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  

2.  Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304(f) (1998).  

3.  Sinusitis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.303 (1998).  

4.  The claim for service connection for residuals of dental 
trauma is not well grounded.  38 U.S.C.A. § 5107(a)(West 
1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's October 1974 enlistment examination shows that 
all systems were evaluated as normal.  In September 1977, she 
complained of sinus headaches off and on.  The examiner found 
no evidence of tenderness over the sinus cavities with 
palpation, and an examination of the head, eyes, ears, nose 
and throat was unremarkable.  The examiner's impression was 
upper respiratory infection.  She again complained of sinus 
congestion, as well as post sinus drainage in the back of her 
throat, tenderness in her forehead and frontal headaches in 
August 1981.  The examiner noted that the veteran appeared to 
have only slight drainage in the back of her throat.  There 
was no evidence of sinus tenderness, and there was a small 
amount of redness in the right ear.  The examiner assessed 
possible external otitis forming.  Periodic examinations in 
July 1985 and October 1987 show that the veteran's sinuses 
and psychiatric evaluations were normal.  The veteran's July 
1994 medical history report shows no pertinent complaints, 
and her accompanying retirement examination report shows that 
her sinuses and psychiatric evaluations were normal.  Her 
dental records show no complaints, treatment or diagnoses 
regarding any dental trauma.  

VA outpatient treatment records dating from August to 
December 1996 show that an August 1996 X-ray study of the 
veteran's sinuses indicated no gross evidence of sinusoidal 
mucoperiosteal thickening or air fluid levels.  Nasal 
turbinate prominence was noted bilaterally.  She was 
diagnosed with sinusitis in September and with chronic 
sinusitis in October.  However, a November ear, nose and 
throat (ENT) consultation report indicates that X-ray studies 
showed no evidence of sinusitis.  In a November 1996 progress 
note, it was indicated that the veteran remained frustrated 
by not receiving useful help for her "sinus problem."  She 
complained of pain over the left anterior half of her face 
with blurred vision and pressure behind her eye.  She had 
been given two courses of amoxicillin without effect.  She 
indicated that her symptoms began in Operation Desert 
Shield/Storm.  The examiner opined that her sinus problems 
might really be an allergy problem and her headaches 
migraines.  The veteran was treated for depression and post-
traumatic stress disorder as early as November 1996.  

A January 1997 VA psychiatric examination report shows 
diagnoses of major depression and post-traumatic stress 
disorder.  The examiner noted that the evaluation was 
completed after a review of the "administrative" file, 
current clinical files and a psychological testing report.  
The examiner found it difficult to separate the symptoms of 
the two diagnoses.  Although it was difficult to directly 
determine the onset of the veteran's psychiatric illness, the 
examiner opined that it appeared that her post-traumatic 
stress disorder symptoms and depression started while she was 
in service and had markedly deteriorated since her service 
retirement.  The examiner further opined that the veteran's 
post-traumatic stress disorder symptoms and depression were 
both significantly related to her military service.  

A VA ENT examination, also conducted in January 1997, shows 
that the veteran gave a five to six year history of pressure 
and aching over her facial orbits and of a fever at times.  
She stated that antibiotics and nasal sprays sometimes 
helped.  While the examiner found mild tenderness in the 
veteran's left cheek and orbit and some hypertrophy in the 
interior turbinates, the rest of the examination showed 
normal findings.  The examiner diagnosed possible sinusitis.  

During her January 1997 VA dental examination, the veteran 
denied any physical injury or trauma to her teeth while in 
service.  She complained that her teeth were sensitive to hot 
and cold.  The examiner observed that the veteran's mouth 
appeared to be in excellent shape and that her sensitivity to 
heat and cold was probably due to abrasive toothpaste.  
Accompanying X-ray studies revealed no abnormalities, and the 
examiner diagnosed a very healthy mouth with some sensitivity 
due to abrasive toothpaste.  

VA outpatient treatment records dating from January to 
November 1997 show continuing treatment for diagnosed 
depression and post-traumatic stress disorder.  

On a July 1998 VA general medical examination, the veteran 
complained of diaphoresis of the face and neck, occurring 
three times a week, and of an occasional hoarse voice.  
Examination of her nose, sinuses, mouth and throat was 
negative for abnormalities.  She had a six-month history of 
being diagnosed with hyperthyroidism.  The examiner noted 
that the veteran was currently undergoing treatment for 
depression.  She was diagnosed with hyperthyroidism, 
controlled with medication, and depression.  

The September 1998 statement of the veteran's husband 
indicates that he had noticed a change in the veteran's sleep 
and health since her return from the Gulf.  She experienced 
recurrent distressing dreams of her war experiences and 
relived them.  She tried to avoid thoughts, feelings and 
conversation regarding her service trauma.  She had a 
restricted range of affection, felt as though she had a 
foreshortened future, had lost interest and felt emotionally 
dead.  Her husband also noticed that she had outbursts of 
anger after her return.  

During her September 1998 hearing, the veteran testified that 
she began to experience a constant throbbing in the frontal 
part of her head around her eyes, and coughing, when she was 
serving in the Persian Gulf, approximately in mid-January 
1991.  At first she believed it to be a cold and later 
telephoned her husband asking him to send her Dristan.  The 
veteran's husband testified that he remembered the telephone 
conversation and went to the base pharmacy, asked for a 
recommendation for a medication to give her for sinus relief, 
and then sent her the recommended medication.  She did not go 
on sick call for this condition.  After her return from the 
Persian Gulf, she continued to take over-the-counter 
medications for persistent symptoms such as throbbing in her 
head, pressure and tightness around her eyes.  She also 
believed that her sinus problem affected her teeth.  She was 
first treated with amoxicillin in July 1996.  The veteran 
believed that unloading duffel bags from vehicles in service 
caused dental trauma because it caused her teeth to "slam 
together."  She believed she had painful gums as a result.  
The veteran's husband testified that her gums were swelling 
and her fillings were falling out.  He believed the jarring 
caused her fillings to fall out.  With regard to her alleged 
stressors, the veteran testified that she convinced a young 
soldier to reenlist and discovered later that he was killed 
in the Persian Gulf when he stepped on a land mine.  She felt 
responsible.  She could not remember his name and believed 
she might have convinced him to reenlist in the middle of 
March 1990.  She also saw blown-up civilian cars on three 
different occasions while riding in a convoy on a Saudi 
Arabian interstate.  She could see some bodies still in the 
cars and believed it might have been in March 1991.  She also 
saw SCUD missiles shot in her direction overhead, but she 
never actually saw them strike.  Other alleged stressors were 
witnessing emaciated enemy troops surrender and observing 
wild dogs with human parts hanging from their mouths.  She 
denied being in combat and stated that she did not seek 
psychiatric treatment during her remaining period of service.  
Her husband testified regarding the behavioral changes he 
witnessed after her return from the Persian Gulf.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that, alternatively, a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology set forth in 38 C.F.R. 
§ 3.303(b).  The Court held that the chronicity provision 
applies where there is evidence, regardless of its date, 
which shows that a veteran had a chronic condition either in 
service or during an applicable presumption period and that 
the veteran still has such a condition.  Savage v. Gober, 10 
Vet. App. 489 (1997).  That evidence must be medical, unless 
it relates to a condition that the Court has indicated may be 
attested to by lay observation.  Id.  If the chronicity 
provision does not apply, a claim may still be well grounded 
or reopened on the basis of 38 C.F.R. § 3.303(b) "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Id. at 498.  

A.  Depression

The majority of the VA treatment records show a diagnosis of 
depression.  Moreover, the January 1997 VA psychiatric 
examiner not only diagnosed depression but also opined that 
it first became manifest in service and is attributable to 
that service.  This opinion was formulated after reviewing 
the veteran's "administrative" file as well as her clinical 
records.  The Board finds that this evidence is sufficient to 
place the evidence warranting denial of the claimed benefit 
in relative equipoise with the evidence supporting a grant of 
the claimed benefit.  Under these circumstances, the veteran 
is entitled to the benefit of the doubt.  38 U.S.C.A. 
§ 5107(b).  It follows that service connection for depression 
must be granted.  

B.  Post-traumatic stress disorder

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (1998); a link, 
established by medical evidence, between current symptoms and 
an inservice stressor; and credible supporting evidence that 
the claimed inservice stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f).  

Although the veteran has submitted two letters and testimony 
at her September 1998 personal hearing regarding her alleged 
stressors, the RO has repeatedly advised her of the need to 
submit specific supportive evidence and has advised her in 
the July 1998 statement of the case and the September 1998 
supplemental statement of the case that her supporting 
evidence was insufficient to attempt to get verification of 
the alleged stressors.  She has not been able to provide the 
RO with specific names, places or dates to aid in this 
respect.  Although the Board must assist a veteran who has 
submitted evidence of a well-grounded claim, this duty to 
assist is not always a one-way street; a veteran may not 
passively wait for assistance in those situations in which 
she may or should have information that is necessary in the 
development of her claim.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  Nor is the duty to assist a license for a 
fishing expedition to determine if there might be some 
unspecified information that could possibly support a claim.  
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  Since the 
veteran has been unable to provide more specific information 
concerning dates, locations and names surrounding the 
circumstances of her alleged stressors, VA does not have a 
duty to assist her any further in obtaining evidence 
regarding these stressors.  

After assessing the foregoing evidence in light of the 
applicable criteria, the Board concludes that service 
connection for post-traumatic stress disorder is not 
warranted.  The record does not show that the veteran engaged 
in combat.  In these circumstances, the veteran's assertions 
regarding her stressors are insufficient, standing alone, to 
establish that they actually occurred.  Cohen v. Brown, 10 
Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
The Board acknowledges that the veteran has been diagnosed by 
VA with post-traumatic stress disorder due to inservice 
stressors.  However, the record does not contain credible 
supporting evidence that the claimed stressors actually 
occurred.  With respect to the veteran's allegations that she 
saw bodies in burned-out cars and body parts in the mouths of 
dogs, there is no way to confirm these allegations.  With the 
exception of the veteran's own statements, there is no 
evidence of record which tends to show that the alleged 
stressors occurred.  The veteran's testimony by itself 
cannot, as a matter of law, establish the occurrence of a 
noncombat stressor.  Moreau v. Brown, 9 Vet. App. at 395-96.  
Therefore, the Board concludes that the preponderance of the 
evidence is against the veteran's claim for service 
connection for post-traumatic stress disorder.  

C.  Sinusitis

Pursuant to the Court's decision in Savage v. Gober, 10 Vet. 
App. 489 (1997), the Board finds that the veteran's claim for 
service connection for sinusitis is well grounded, as she 
gave a history of chronic symptomatology since her service 
that was recorded in several VA treatment records.  

Although the veteran was seen on two occasions, in 1977 and 
1981, for sinus complaints, she was never diagnosed with 
sinusitis during service.  Moreover, at the time of her July 
1994 retirement examination, subsequent to her Persian Gulf 
service, she indicated that she had no history or current 
complaints regarding her sinuses.  The earliest post service 
medical evidence of sinusitis is in September 1996, when she 
was seen at a VA outpatient clinic with complaints of sinus 
problems.  The pertinent impression at that time was 
sinusitis, but a diagnosis of chronic sinusitis was not 
entered until she was again seen in the outpatient clinic the 
following month.  This was more than a year and a half after 
her separation from service.  Further, there is no medical 
opinion linking any current sinusitis to service.  In this 
regard, although several treatment records and the January 
1997 VA ENT examination report record the veteran's history 
of inservice sinus symptomatology, evidence that is simply 
information recorded by a medical examiner unenhanced by any 
additional medical comment by that examiner does not 
constitute "competent medical evidence."  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  Accordingly, the claim of 
entitlement to service connection for sinusitis must be 
denied.  

D.  Residuals of Dental Trauma

Before the Board may address the merits of the appellant's 
claims, it must first be established that the claims are well 
grounded.  In this regard, a person who submits a claim for 
VA benefits has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded.  38 U.S.C.A. § 5107(a).  

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than mere allegation; the claim must be accompanied by 
supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A well-grounded service connection claim 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an inservice injury 
or disease and a current disability.  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  If a claim is not well grounded, the appeal 
must fail with respect to it, and there is no duty to assist 
the claimant further in the development of facts pertinent to 
the claim.  Struck v. Brown, 9 Vet. App. 145, 156 (1996).  

The veteran contends that she has a dental disability as a 
result of inservice trauma.  While the veteran is competent 
to provide evidence of visible symptoms, she is not competent 
to provide evidence that requires medical knowledge.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Moreover, where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the 
veteran believes that she has a dental disability as a result 
of inservice trauma, there is no evidence of any current 
dental disability.  Service connection is not in order in the 
absence of any residuals or evidence of a disability 
currently.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Moreover, her service dental treatment records show 
no evidence of any trauma.  As her claim for this benefit is 
not well grounded, it must be denied.  




ORDER

Service connection for depression is granted.  

Service connection for post-traumatic stress disorder, 
sinusitis and residuals of dental trauma is denied.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals

 

